 



Exhibit No. 10.1

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT, entered into on July 13, 2005 and effective as of
May 19, 2005 (the “Agreement Date”), between Monro Muffler Brake, Inc. (the
“Company”) and Joseph Tomarchio, Jr. (the “Executive”).

     WHEREAS, the Company and the Executive wish for the Executive to continue
to be employed by the Company upon the terms and conditions hereinafter
provided; and

     WHEREAS, the Company and the Executive have agreed to enter into this
Employment Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

     1.     Employment and Duties.

            1.1    Employment by the Company. The Company hereby agrees to
employ the Executive for the Term (as herein defined), to render exclusive and
full-time services in the capacity of Divisional Vice President — Tire Stores of
the Company, subject to the control and direction of the Company’s President and
Board of Directors.

            1.2    Duties/Authority. The Executive shall have responsibility for
the conduct of the business of the Company’s Tire Stores and the general
supervision of and control over the assets, business interests, and agents of
the Company’s Tire Stores, in each case subject to the control and direction of
the President. The Executive’s duties hereunder shall be consistent with the
duties, responsibilities, and authority generally recognized for the office of
Divisional Vice President.

     2.     Term of Employment. The term of the Executive’s employment under
this Agreement (the “Term”) shall continue beginning on the Agreement Date and
ending on June 30, 2008, unless sooner terminated as provided herein.

     3.     Compensation.

            3.1    Salary. As compensation for all services to be rendered
pursuant to this Agreement, the Company shall pay the Executive during the Term
a salary of $300,000 per annum (the “Base Salary”) effective April 1, 2005,
payable not less frequently than monthly, less such amounts as shall be required
to be withheld by applicable law and regulations. The Executive’s Base Salary
will be reviewed annually by the Compensation Committee of the Board of
Directors (the “Committee”) and may be adjusted upward (but not downward) to
reflect the Executive’s performance and responsibilities.

            3.2    Annual Bonus. Pursuant to the Company’s bonus plan (the
“Bonus Plan”), the Company shall pay the Executive, within 120 days of its
fiscal year end, a bonus in respect of each prior fiscal year during the Term
beginning with the fiscal year ending in March 2006, of 25% of Base Salary if
the Company achieves its performance targets set by the Board of Directors with
respect to such year, increased up to a maximum of 62.5% of Base Salary if the
Company exceeds such

 



--------------------------------------------------------------------------------



 



performance targets by amounts to be determined by the Committee (the “Annual
Bonus”), less such amounts as shall be required to be withheld by applicable law
and regulations. If this Agreement terminates other than at the end of a fiscal
year and if the Executive is entitled to a pro rata bonus for such partial year
pursuant to Section 4.5, such pro rata bonus shall be equal to the bonus the
Executive would have received under the Bonus Plan had he been employed by the
Company for the entire fiscal year multiplied by a fraction, the numerator of
which shall be the number of days during such fiscal year he was so employed and
the denominator of which shall be 365.

            3.3    Participation in Employee Benefit Plans. The Executive shall
be permitted during the Term, if and to the extent eligible, to participate in
any group life, hospitalization or disability insurance plan, health program, or
any pension plan or similar benefit plan of the Company, which is available
generally to other senior executives of the Company.

            3.4    Expenses. Subject to such policies generally applicable to
senior executives of the Company, as may from time to time be established by the
Board of Directors, the Company shall pay or reimburse the Executive for all
reasonable expenses (including travel expenses) actually incurred or paid by the
Executive during the Term in the performance of the Executive’s services under
this Agreement (“Expenses”) upon presentation of expense statements or vouchers
or such other supporting information as it may require.

            3.5    Vacation. The Executive shall be entitled to such amount of
vacation which is available generally to other senior executives of the Company.

            3.6    Additional Benefits. The Executive shall be entitled to the
following additional benefits under this Agreement:

                    (a)     An annual car allowance of $12,000, payable in equal
monthly increments. Such allowance shall be made in addition to actual expenses
incurred by the Executive on behalf of Company business such as gas, tolls,
repairs (incurred in the course of company business), etc. which shall be paid
by the Company pursuant to Section 3.4 above.

                    (b)     On May 19, 2005, the Executive was granted a
non-qualified stock option (the “Option”) to purchase 60,000 shares of the
Company’s $.01 par value Common Stock (the “Shares”) pursuant to the Company’s
1998 Employee Stock Option Plan (the “Plan”). The Option to purchase each Share
was granted at an exercise price equal to the fair market value of the Company’s
Common Stock on the date of the grant and shall have a five (5) year term from
the date of grant. The Option to purchase one-half of the Shares (30,000) shall
be exercisable immediately upon issuance and the remaining one-half shall become
fully vested and exercisable on March 19, 2006, provided that the Executive
continues to be employed by the Company on such date. The Option shall be
subject to the terms of, and is intended to conform in all respects with, the
Plan and pursuant to the Stock Option Contract(s) issued to the Executive in
connection therewith.

     4.     Termination, Removal from Duties or Resignation.

            4.1    Termination Upon Death. If the Executive dies during the
Term, this Agreement shall terminate and the Company shall have no further
obligations under this Agreement except as to the Company’s obligations as set
forth in the Stock Option Contract(s) issued to the Executive in connection with
Section 3.6 (b). All other obligations of the Company shall be pro-rated through
the date of death.

 



--------------------------------------------------------------------------------



 



            4.2    Removal from Position Upon Disability. If during the Term the
Executive becomes physically or mentally disabled, whether totally or partially,
so that the Executive is unable to perform the essential functions of his job
with or without reasonable accommodation for a period or periods aggregating
90 days during any twelve month period, the Company may at any time after such
90th day of disability, by written notice to the Executive, remove him from his
position for the remainder of the Term of the Executive’s employment hereunder.
The Executive’s employment status with the Company will continue after such
removal for a period of time so that the Executive may receive certain benefits
as outlined in Section 4.6. The Company shall have no obligation to reinstate or
otherwise continue the Executive’s employment if he should recover from his
disability and such termination shall not constitute a termination without Cause
(as defined in Section 4.3).

            4.3    Termination for Cause. The Company may at any time, by
written notice to the Executive, terminate the Term of the Executive’s
employment hereunder for Cause and the Executive shall have no right to receive
any compensation or benefits hereunder on and after the effective date of such
notice, except for the payment of any Base Salary earned, and any Expenses
incurred but not yet paid to the Executive and benefits in accordance with
Section 4.5 hereof. For purposes hereof, the term “Cause” shall mean:
(a) conviction of, or a plea of nolo contendere or guilty by, the Executive for
any crime constituting a felony in the jurisdiction in which committed or for
any other criminal act against the Company; (b) failure or refusal of the
Executive in any material respect (i) to perform the duties of his employment or
to follow the lawful and proper directives of the Board of Directors, provided
such duties or directives are consistent with this Agreement and such duties or
directives have been given to the Executive in writing, or (ii) to comply with
the reasonable and substantial written policies, practices, standards or
regulations of the Company (so long as same are not inconsistent with this
Agreement) as may be established from time to time, if such failure or refusal
under either clause (i) or clause (ii) continues uncured for a period of 10 days
after written notice thereof, specifying the nature of such failure or refusal
and requesting that it be cured, is given by the Company to the Executive;
(c) any willful or intentional act of the Executive committed for the purpose,
or having the reasonably foreseeable effect, of injuring the Company, its
business or reputation or of improperly or unlawfully converting for the
Executive’s own personal benefit any property of the Company; or (d) any
violation or breach of the provisions of Section 6 of this Agreement.

            4.4    Termination Without Cause. During the Term, the Company may
terminate the Executive’s employment without Cause upon 30 days’ written notice.
If the Company terminates the Executive’s employment without Cause, upon the
Executive’s execution of a general release of the Company’s officers, directors,
employees and agents from any and all liability arising from the Executive’s
employment relationship with the Company (which release shall include an
agreement between both parties not to disparage the other), the Executive shall
receive (i) his Base Salary, payable in accordance with the provisions of
Section 3.1 hereof, for one year from the date of such termination, (ii) the
Annual Bonus for the year prior to the year in which the Executive is
terminated, to the extent not yet paid (the “Preceding Bonus”); and (iii) the
Annual Bonus for the fiscal year in which the Executive is terminated, pro rata
to the date of termination (the “Pro Rata Bonus”). The Executive shall be
entitled to receive the Preceding Bonus or the Pro Rata Bonus, as applicable:
(i) at the same time the annual bonuses for the same periods are paid to other
senior-level executives of the Company; and (ii) only to the extent the
Company’s Board of Directors or any Committee designated by the Board determines
to pay such bonus to the executive-level employees of the Company. Termination
by the Company any time prior to June 21, 2008 will require payments in
accordance with the preceding sentence. All stock options that have been granted
to the Executive through the termination date shall be deemed fully vested and
exercisable on such termination date and for a period of 90 days following such
date, all in accordance with the other terms of any such plan or grant.

 



--------------------------------------------------------------------------------



 



            4.5    Benefits upon Termination. Notwithstanding termination of
this Agreement pursuant to Section 4.1, the Executive shall continue to be
entitled to compensation and benefits accrued through the date of death. Except
as provided in Sections 4.4 and 5 hereof, all of the Executive’s rights to
bonuses and fringe benefits accruing after any termination of this Agreement, if
any, shall cease upon such termination; provided, however, that (i) the
Executive shall be entitled to any amounts payable to the Executive under any
Company profit sharing or other employee benefit plan up to the date of
termination; (ii) nothing contained in this Agreement is intended to limit or
otherwise restrict the availability of any benefits to the Executive required to
be provided pursuant to Section 4980B of the Code; (iii) if the employment of
the Executive terminates pursuant to Section 4.1 or 4.4 other than at the end of
a fiscal year, he shall be entitled to a pro rata bonus under the Bonus Plan in
respect of such year as provided in Section 3.2; and (iv) the Executive’s
ability to exercise any stock options granted to him by the Company during the
course of his employment shall continue to be subject to the terms of the Plan
and the Stock Option Contract(s) issued to him pursuant thereto.

            4.6    Benefits upon Removal. If the Executive is removed from his
position pursuant to Section 4.2, the Executive, for a period of time (a) during
which his disability continues, and (b) consistent with the then-current policy
of the Company applicable to the Executive, shall continue to participate in
certain of the employee benefit plans in which he participated immediately prior
to his removal. These benefits would include participation in, as applicable and
to the extent defined in the Company’s applicable plans, group life,
medical/dental and disability insurance plans, each at the same ratio of
employer/employee contribution as applicable to the Executive immediately prior
to his removal. In addition, the Executive shall be entitled to compensation and
benefits accrued through the date of his removal from his duties. However, the
Executive’s rights to bonuses and fringe benefits accruing after his removal, if
any, shall cease upon such removal; provided, however that (i) the Executive
shall be entitled to any amounts payable to the Executive under any Company
profit sharing or other employee benefit plan up to the date of termination;
(ii) nothing contained in this Agreement is intended to limit or otherwise
restrict the availability of any benefits to the Executive required to be
provided pursuant to Section 4980B of the Code; and (iii) if the employment of
the Executive terminates pursuant to Section 4.2 other than at the end of a
fiscal year, he shall be entitled to a pro rata bonus under the Bonus Plan in
respect of such year as provided in Section 3.2, to the date of such removal.

            4.7    Termination upon Resignation. Notwithstanding anything stated
in this Agreement to the contrary, with fifteen (15) days prior written notice,
the Executive may resign from his position for the remainder of the Term of the
Executive’s employment hereunder. Such notice shall explicitly state in
reasonable detail the reason(s) for such resignation. Upon receipt of such
written notice, the Company, in its sole discretion, may shorten the fifteen
(15) day prior notice requirement. Upon a resignation by the Executive pursuant
to this Section, the Executive shall be entitled to compensation and benefits
accrued through the effective date of his resignation and all other rights and
obligations of the parties shall be determined as follows:

                    (a)     If the Executive is able to document, to the
reasonable satisfaction of the Company’s outside counsel, that the reason for
such resignation is as a direct result of either: (i) the Company’s material
breach of this Agreement; or (ii) the Board of Directors or any superior officer
requiring the Executive to act, or omit to act, in a way that the Executive
reasonably believes is illegal, then such resignation shall be treated as a
termination without Cause pursuant to Section 4.4;

                    (b)     If the Company requires the Executive, as a
condition of continued employment under the terms of this Agreement, that the
Executive be based anywhere beyond fifty (50) miles from the Company’s current
offices in Lansdowne, Maryland except for

 



--------------------------------------------------------------------------------



 



required travel on Company business, such resignation shall be treated as a
termination without Cause pursuant to Section 4.4;

                    (c)     If the Executive resigns following a Change in
Control as a direct result of the occurrence of one of the circumstances
enumerated in Section 5, such resignation shall be treated pursuant to the terms
of Section 5; or

                    (d)     If the Executive resigns for any other reason or for
no reason, such resignation shall be treated as a termination for Cause pursuant
to the terms of Section 4.3.

     Any resignation pursuant to the terms of this Section shall not constitute
a breach of this Agreement by either party.

     5.     Change in Control. In the event of the occurrence of a Change in
Control of the Company, the Executive shall remain employed by the Company,
pursuant to the terms and conditions of this Agreement. If, after the Change in
Control, the Executive’s employment is terminated without Cause, the Executive
resigns following: (a) a material diminution in his duties as set forth in
Section 1.2 of this Agreement or, (b) in the case of the sale of the Company or
the Tire Stores, the Executive either: (i) is not offered a comparable position
by the buyer; or (ii) is required by the buyer to be based anywhere beyond fifty
(50) miles from the Company’s current offices in Lansdowne, Maryland except for
required travel on Company business to an extent substantially consistent with
that preceding the Change in Control, then the Executive shall continue to
receive his Base Salary for one year, and the stock options granted to the
Executive shall become fully vested and exercisable as of the date of
termination or resignation, as the case may be. The options will remain
exercisable for a period of 90 days following such date, all in accordance with
the other terms of the stock option plan under which they were granted. For
purposes of this Agreement, a “Change in Control” shall mean any of the
following: (i) any person who is not an “affiliate” (as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) of the Company as of the
date of this Agreement becomes the beneficial owner, directly or indirectly, of
50% or more of the combined voting power of the then outstanding securities of
the Company except pursuant to a public offering of securities of the Company;
(ii) the sale of the Company substantially as an entity or the sale of the Tire
Stores (whether by sale of stock, sale of assets, merger, consolidation, or
otherwise) to a person who is not an affiliate of the Company as of the date of
this Agreement; or (iii) there occurs a merger, consolidation or other
reorganization of the Company with a person who is not an affiliate of the
Company as of the date of this Agreement, and in which shareholders of the
Company immediately preceding the merger hold less than 50% (the voting and
consent rights of Class C Preferred Stock shall be disregarded in this
calculation) of the combined voting power for the election of directors of the
Company immediately following the merger. A change of Control shall not be
deemed to occur because of the sale or conversion of any or all of Class C
Preferred Stock of the Company unless there is a simultaneous change described
in clauses (i), (ii) or (iii) of the preceding sentence.

     6.     Non-Competition and Confidentiality.

            6.1    Non-Disclosure. The Executive will not, during the period of
the Executive’s employment with the Company or at any time thereafter,
regardless of the reason for the cessation of the Executive’s employment:
(i) use any Confidential Information for the Executive’s own benefit or for the
benefit of any person or entity other than the Company; (ii) disclose to any
person or entity any Confidential Information; or (iii) remove from the
Company’s premises or make copies of any Confidential Information, in any form;
except, in each case, as may be required within the scope of the Executive’s
duties during the Executive’s employment by the Company. Upon termination of the
Executive’s employment, or at any such time as the Company may request, the
Executive will deliver to

 



--------------------------------------------------------------------------------



 



the Company all copies in the Executive’s possession of any Confidential
Information, in any form. The Executive will not at any time assert any rights
as against the Company in or with respect to any Confidential Information.

     For purposes of this Agreement, “Confidential Information” means any and
all technical, research, operational, manufacturing, marketing, sales and
financial information, customer lists and trade secrets of the Company or of any
vendor, supplier, distributor or customer of the Company, regardless of how
acquired or developed by the Company or any such vendor, supplier, distributor
or customer, concerning any of their respective businesses. Confidential
Information does not include information, knowledge or data which the Executive
can prove was in the Executive’s possession prior to the commencement of the
Executive’s employment with the Company or information, knowledge or data which
was or is in the public domain by reason other than the wrongful acts of the
Executive.

            6.2    Non-Competition. The Executive will not, during the period of
the Executive’s employment with the Company, and for (i) a period of one year
after the termination of the Executive’s employment with the Company for any
reason other than termination by the Company without Cause, or (ii) if for
termination by the Company without Cause, for the period he continues to receive
his Base Salary pursuant to Section 4.4, directly or indirectly, on the
Executive’s behalf or on behalf of any other person or entity, in any way,
whether as an individual proprietor, partner, stockholder, officer, employee,
consultant, director, joint venturer, investor, lender (other than as an
employee of a bank or other financial institution) or in any other capacity with
any entity materially engaged in the business of the Company, compete within the
territory served, or contemplated to be entered, by the Company on the date of
such termination of employment. Nothing contained herein shall be construed as
preventing the Executive from owning beneficially or of record not more than
five percent (5%) of the outstanding equity security of any entity whose equity
securities are registered under the Securities Act of 1933, as amended, or are
listed for trading on any recognizable United States or foreign stock exchange
or market. The business of the Company shall be defined to include the undercar
service and repair of automobile and light truck brake, exhaust and suspension
systems, and related activities, as well as the sale and service of tires and
related accessories.

            6.3    Non-Solicitation of Employees. The Executive will not, during
the period of the Executive’s employment with the Company, and for a period of
one year after the termination of the Executive’s employment with the Company
for any reason, directly or indirectly, recruit, solicit or otherwise induce or
attempt to induce any employee of the Company to leave the employment of the
Company, nor hire any such employee at any enterprise with which the Executive
is then affiliated.

            6.4    Enforceability of Provisions. If any restriction set forth in
this Section 6 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable, it being understood and
agreed that by the execution of this Agreement, the parties hereto regard the
restrictions herein as reasonable and compatible with their respective rights.

            6.5    Remedy for Breach. The Executive hereby acknowledges that the
provisions of this paragraph 6 are reasonable and necessary for the protection
of the Company and its respective subsidiaries and affiliates. In addition, the
Executive further acknowledges that the Company and its respective subsidiaries
and affiliates will be irrevocably damaged if such covenants are not
specifically enforced. Accordingly, the Executive agrees that, in addition to
any other relief to which the Company may be entitled, the Company will be
entitled to seek and obtain injunctive relief (without the

 



--------------------------------------------------------------------------------



 



requirement of any bond) from a court of competent jurisdiction for the purposes
of restraining the Executive from an actual or threatened breach of such
covenants. In addition, and without limiting the Company’s other remedies, in
the event of any breach by the Executive of such covenants, the Company will
have no obligation to pay any of the amounts that remain payable by the Company
under paragraphs 4 and 5 of this Agreement, as applicable.

     7.     Executive Representations.

                    (a)     The Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
the Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which he is bound, (ii) the Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms, and (iv) the Executive is under no physical or mental disability
that would hinder him in the performance of his duties hereunder.

                    (b)     The Executive shall indemnify and hold harmless the
Company from and against any and all claims, liabilities, damages and reasonable
costs of defense and investigation arising out of any breach or inaccuracy in
any of the foregoing representations and warranties.

     8.     Other Provisions.

            8.1    Notices. Any notice or other communication required or which
may be given hereunder shall be in writing and shall be delivered personally,
telecopied, or sent by certified, registered or express mail, postage prepaid,
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, and shall be deemed given when so
delivered personally, telecopied or if mailed, two days after the date of
mailing, as follows:

                    (a)     if to the Company, to it at:

                             Monro Muffler Brake, Inc.
                             200 Holleder Parkway
                             Rochester, New York 14615
                             Attention: Robert G. Gross

                    (b)     if to the Executive, to him at:

                             12619 Golden Oak Drive
                             Ellicott City, Maryland 21042

            8.2    Entire Agreement. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto except
(a) such Stock Option Contracts written or otherwise extended to the Executive
including those referenced herein and those extended to the Executive prior
hereto and (b) and the Monro Muffler Employee Handbook, to the extent same
provides additional benefits to the Executive as a senior executive-level
employee of the Company.

 



--------------------------------------------------------------------------------



 



            8.3    Waivers and Amendments. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder. Notwithstanding the foregoing, Executive agrees to any changes made
by the Company to the terms of this Agreement if the Company determines, in its
sole reasonable good faith discretion, that such changes are reasonably
necessary to comply with Section 409A of the Code, and any regulations and other
guidance of general applicability that are issued thereunder.

            8.4    Governing Law; Jurisdiction. This Agreement shall be governed
by and construed and enforced in accordance with and subject to, the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state. The courts of New York and the United States District Courts
for New York shall have jurisdiction over the parties with respect to any
dispute or controversy between them arising under or in connection with this
Agreement.

            8.5    Assignment. This Agreement shall inure to the benefit of and
shall be binding upon the Company and its successors and permitted assigns and
upon the Executive and his heirs, executors, legal representatives, successors
and permitted assigns. However, neither party may voluntarily assign, transfer,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any of
its or his rights hereunder without the prior written consent of the other
party, and any such attempted assignment, transfer, pledge, encumbrance,
hypothecation or other disposition without such consent shall be null and void
without effect.

            8.6    Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.

            8.7    Headings. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

            8.8    Severability. If any term, provision, covenant or restriction
of this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
July 13, 2005.

            MONRO MUFFLER BRAKE, INC.
      By:   /s/ Robert G. Gross         Robert G. Gross
        President and Chief Executive Officer     

                  /s/ Joseph Tomarchio, Jr.       Joseph Tomarchio, Jr.         
 

                                   

 